Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-17, and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-8, 10-12, 14-15, 17 and 19-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0197402 A1 to Kovacs et al.
Re claim 1, Kovacs discloses a method ([0039] describes that Kovacs is directed to a framework for implementing AI computer characters, including NPC's, in video games. These AI characters are designed to operate consistent with a model of their beliefs, desires, and intents (a “belief model”). The AI characters update their belief model based on sensory inputs observed in the game environment. AI characters may also operate consistent with goals such as objectives for traveling to certain places or conversing with the player character to inform him of relevant information. A machine learning model is used to determine AI character actions by solving an AI planning problem constructed based on the character's beliefs and desires and may be solved by a trained machine learning model, such as one using a deep neural network. It is envisioned that the AI characters will construct and process their own belief model to act independently of one another and without relying on scripted responses.)  comprising:
 generating first game session data corresponding to an instance of a game, the first game session data including at least one of image data or audio data generated during the instance of the game from a perspective of a player; 
[0138] describes that a player controller receives input from a player and from the in-game environment 1611 wherein, “a human player controls her or his player agent by touching the screen to interact with the game environment. […] in-game environment inputs are received that may include objects that have moved, obstacles that are detected” Here the Examiner notes that the disclosed “player agent” is synonymous with what would commonly be referred to as a “player character” or in other words a virtual character influenced by inputs of a human player.
 [0140] describes that, “the agent controller receives input from the interaction at 1605 and the in-game environment at 1611. In various embodiments, the agent controller detects changes to the agent's environment. For example, changes may be the result of an agent's action(s), a player's action(s), and/or other non-player character (NPC) actions, among others. […] In some embodiments, the agent controller detects its own actions and/or results of interactions initiated by itself.”
[0142] describes that, “the in-game environment is updated based on the player interaction at 1605 and the interaction at 1609. For example, a player interaction at 1605 and/or an agent interaction at 1609 results in an updated in-game environment. The updated in-game environment is fed back to the player controller at 1603”
[0143] describes, “the Futurable life simulation game utilizes the player agent game flow of FIG. 16. In some scenarios, the player agent is the main environment changer in a Futurable game. For example, the player agent will repeatedly execute actions that influence the game environment and result in a new AI planning problem, which in turn influences the game. In various embodiments, a player's interactions include moving, talking, and interacting with objects, among others. Each of the resulting actions can change the game flow”
[0185] provides an example of a “Life-simulation intelligence (AI) game” wherein “players explore a virtual world and receive various experiences for survival. Actions that the player performs may affect […] the world state.”
[0187] describes another example of a game usable in the system of Kovacs, a Conversational game wherein players communicate with other players and with NPC’s to share information and wherein the conversations change the game situation. 
Received data that includes changes in a game environment with respect to the actions of a human player and/or the actions of his or her player agent, wherein the game environment data may include new or updated game object data and natural language audio conversations, teaches the claimed generated game session data including at least image data and audio data from a perspective of a player.
accessing second game session data corresponding to the instance of the game, the second game session data generated during the instance of the game from a perspective of a bot; 
[0039] describes that, “the autonomous AI character detects movement, voices, and obstacles in the game environment. Based on the sensory input, the character updates its set of beliefs. For example, an autonomous AI character constructs a set of beliefs that are based on facts, including observed facts from its sensors, that correspond to its understanding of the game world. Facts may include its position and positions of other NPCs, objects, obstacles, etc. in the game world. Its beliefs may also include it's understanding of the beliefs of other NPCs. In addition to a set of beliefs, the autonomous AI character identifies one or more goals. Goals may include game objectives such as traveling from one location to another, speaking with the game player to inform her or him of relevant information, refueling a vehicle to increase its potential range, etc.” (emphasis added) [0040] continues that, “When a [AI] character performs an action, the action affects and changes the game environment and the beliefs of the character.”
[0043] describes that, “an autonomous AI non-player character (NPC) receives visual and audio input such as detecting movement of other objects in the game environment and/or recognizing voice input from other users. Using a computer processor, one or more beliefs of the autonomous AI computer character are determined. For example, the autonomous AI NPC determines a set of beliefs such as the NPC's belief regarding a detected object. Additional beliefs may correspond to beliefs about itself, other game players, other NPCs, and/or obstacles in the game environment. One or more goals of the autonomous AI computer character are identified. For example, the autonomous AI NPC determines a set of goals such as advancing from the NPC's current location to a goal location and retrieving an object once the NPC arrives at the goal destination.”
[0141] describes that, “a non-player character (NPC) agent performs an interaction based on input from agent controller at 1607. […] an interaction at 1609 may include updating an agent's belief set based on sensor inputs. […] in the event an Agent A is in the room with an air conditioner turned on and another agent or player turns off the air conditioner, the properties of the air conditioner in Agent A's belief set are updated to reflect that change in the status of the air conditioner. For example, Agent A may update its belief set to reflect that the air conditioner is now off. In some embodiments, a condition associated with a belief is updated from “air conditioner: on” to “air conditioner: off.” In the event Agent A senses that the air conditioner is off and the temperature is rising, Agent A can infer that the air conditioner affects the temperature. In the event Agent A has a constraint that it cannot sleep when the temperature is high then Agent A may perform a “turn on air conditioner” action to turn on the air conditioner. In various embodiments, this precept-belief update-planning-action sequence is described in further detail with respect to FIG. 17-19.”
[0154]-[0155] describes a sensor module for an AI character used to “perceive auditory and visual changes” to a game environment from the perspective of the AI character. Here it is described that, “an auditory percept is a sound that occurs near or in the surrounding environment of the character. The sound includes not only the sound of a conversation between characters (for example, a conversation between a player and a non-player character (NPC) or between two NPCs, etc.), but also noises such as footsteps, wind, rain, and thunder, among others. In various embodiments, the target object (i.e., the source of sound) should be within a certain range or threshold of the autonomous artificial intelligence (AI) computer character. In the event the source of a sound is generated outside the range of an autonomous AI character, the character cannot hear the sound or use it as a source that changes its AI planning problem. In some embodiments, a visual percept is a visible object in the surrounding environment of the character. The visual percept should also be within a certain range or threshold to function as a percept. In some embodiments, a sensory detection property belief is utilized to determine whether an input event, such as an auditory or visual event, is detected. For example, a sensory detection property belief may be a threshold range that a sound can be heard and/or an object can be seen. In some embodiments, a sensory detection property belief is a visibility property used to determine whether an object is visible from the perspective of a character. In some embodiments, a sensory detection property belief is a hearing property used to determine whether a sound is audible from the perspective of a character.”
[0156] describes that the above-described auditory and visual changes from the perspective of the AI character in the game environment generate “perception input at 1813” which is then “used to update the agent’s belief set at 1803.”
[0158] describes an AI character receiving spoken language input from the AI character’s perspective, which is additionally used to cause updates to the AI’ character’s belief model. [0164], for example, describes “At 1909, a belief is updated […] based on the natural language (NL) input of 1905 […] any changes to the belief set can change the artificial intelligence (AI) planning problem and the resulting actions of the agent's action list.”
[0180] describes that, “sensors 2031 are sensors associated with the autonomous artificial intelligence (AI) character […] the sensors are the character's own sensors that detect input such as audio and visual input”
computing, using a machine learning model and based on the second game session data, data indicative of one or more simulated inputs to one or more simulated input devices; and controlling an instantiation of  the bot within the instance of the game based on the one or more simulated inputs.
[0039] describes that, “Using a machine learning model, the autonomous AI character's actions are automatically determined by solving an AI planning problem constructed from the character's beliefs and desires. For example, an AI planning problem is constructed using a domain and problem description corresponding to the NPC's beliefs and desires. The solution is solved by applying a trained machine learning model such as one utilizing a deep convolutional neural network (DCNN). In various embodiments, the actions of the solved solution correspond to the character's intent. Unlike traditional NPCs, autonomous AI characters can each construct and process their own belief, desire, and intent model to act independently of one another with a variety of non-scripted responses. By utilizing a machine learning to determine the next action, the autonomous AI character framework is scalable and a large number of autonomous AI NPCs can exist simultaneously in the same game environment without exceeding resource limitations of the game hardware.” (emphasis added)
 [0042] describes that, " a scalable artificial intelligence (AI) framework is achieved by using a machine learning model. For example, a machine learning model is used to determine the actions of each autonomous AI character based on the individual character's input, beliefs, and/or goals. In some embodiments, each character has a set of beliefs and desires. For example, a character may have a set of beliefs that make up the facts the character believes are true for its view of the game world. Each character may also have a set of desires that make up its goals or objectives. As a character senses the world, it processes the sensory input and uses it for problem discovery. For example, an AI problem is constructed based on the character's life goals and beliefs as informed by its sensory inputs. In this manner, an autonomous AI character incrementally learns about the world model. Its responses are then based on solving an AI planning problem using the current game environment. The actions performed are dynamic behavior and based in time with an unpredictable, changing game environment.” (emphasis added)
[0043] describes that, "Using a machine learning model, an action of the autonomous AI computer character is automatically determined based at least in part on the one or more sensory inputs, the one or more beliefs, and the one or more goals of the autonomous AI computer character. For example, using a machine learning model such as a deep convolutional neural network (DCNN), a solution, such as moving forward a certain distance, is determined based on the sensory inputs, the beliefs, and the goals of the autonomous AI NPC.” (emphasis added)
[0079] describes that, “At 509, the model generated is trained. For example, based on the parameters received at 507, the model generated at 505 is trained using the training data generated at 501. In some embodiments, the training includes validating and testing the trained model. In various embodiments, the result of step 509 is a trained machine learning model, such as a trained deep neural network (DNN) that approximates an automated artificial intelligence (AI) planner. In some embodiments, the automated AI planner that the DNN approximates is automated planner 421 of FIG. 4. In various embodiments, the training performed is supervised, offline training.”
[0083] describes that, “By utilizing a trained machine learning model, the automated AI planning is lightweight, more scalable, and requires fewer computational resources such as CPU cycles and memory. For example, multiple planners can run concurrently on a single device compared to traditional AI planning utilizing traditional planning techniques. In various embodiments, the process of FIG. 7 may be utilized to implement fully autonomous behavior for agents such as robots and non-player characters (NPCs) in a game.”
[0182] describes that, “FIGS. 1-9 relate to a lightweight artificial intelligence (AI) framework for processing the factors of FIG. 20 […] used to train a machine learning model as described by FIGS. 1-6 and used in solving AI planning problems as described by FIGS. 7 and 8 […] the factors of FIG. 20 are utilized by the autonomous AI framework of FIGS. 11-19. […] utilized by AI loop 1017 of FIG. 10, game AI platform 1101 of FIG. 11, AI processor 1201 of FIG. 12, game AIs 1333 and 1343 of FIG. 13, and/or game AI component 1401 of FIG. 14. In some embodiments, the factors of FIG. 20 impact the in-game environment as reflected by in-game environment 1031 of FIG. 10, 1151 of FIG. 11, 1221 of FIG. 12, 1611 of FIG. 16, 1713 of FIG. 17, 1809 of FIG. 18, and/or 1915 of FIG. 19.”
Re claims 8, 15, refer to the rejection of claim 1.
Re claims 3, 10, 17, [0079] describes that, “At 509, the model generated is trained. For example, based on the parameters received at 507, the model generated at 505 is trained using the training data generated at 501. In some embodiments, the training includes validating and testing the trained model. In various embodiments, the result of step 509 is a trained machine learning model, such as a trained deep neural network (DNN)
Re claims 5, 7, 12, 14 and 19, [0158] discloses the AI NPC listening to natural language input and outputting answers as text and/or voice speech. This teaches at least the simulated inputs including a keyboard and a headset.
Re claim 11, this claim as a whole is directed to the graphical appearance or content of data to be conveyed by a computing device. Such claims directed solely to the appearance of computer graphics, and lacking any functional alteration or transformation of the device that would define it as a new apparatus, are not awarded patentable weight because they are considered nonfunctional descriptive material (printed matter). Additionally, Kovacs teaches in [0155] that data perceived by an AI character from the AI character’s perspective includes “visual changes” to a game environment wherein “a visual percept is a visible object in the surrounding environment of the character […] within a certain range” This perceived, visual scene data meets the limitation of screenshots.
Re claim 20, the title of Kovacs is “Adding deep learning based AI control.” See also the abstract, [0005], [0035].
Re claim 21, [0155] discloses filtering perceptible objects or sounds based on a threshold range simulating a sensory detection range of the AI character. 
Re claim 22, refer to the rejection of claim 1, wherein it is discussed that second game session data includes at least second audio generated from the perspective of the bot, see additionally [0155].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs in view of US 2019/0354759 A1 to Somers et al.
	Re claims 2, 9 and 16, Although Kovacs disclosure comprises extensive discussion of the implementation of NPC bots that player agents operated by human players can interact with in a game world, wherein the NPC bots each operate based on particular behavior models with unique beliefs, desires, and intents, Kovacs does not specifically contemplate whether a player could request to play against a particular user or the bot associated with the particular user.
	Somers is an analogous prior art reference that also enables the operation of AI bots in game worlds that behave in accordance with trained machine learning models. Somers teaches in [0127] that, ‘In some embodiments, at block 704, an AI model can be selected based at least in part on the preferences of a person playing the video game. For example, a player of a hockey game may select to play against an AI trained based on data of players with aggressive playstyles, an AI trained based on data of players with conservative playstyles, an AI trained based on data from a professional video game player, an AI trained based on data from a celebrity, or an AI trained based on data from a friend.’ (emphasis added) This is an equivalent teaching of receiving data representative of a request to play against a bot of a particular user.
	It would have been obvious to one having ordinary skill in the art that a player of the system of Kovacs could similarly request to play against a particular bot profile or user, such as one who operates similar to a professional player or celebrity or friend or playstyle, without causing any unexpected results because it is common for players to feel more comfortable playing against certain types of players than others. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs in view of US 2017/0213007 A1 to Motoru et al.
	Re claim 6, Although Kovacs discloses that AI behavior is provided using a trained deep neural network ([0039] and [0044] of Kovacs contemplates using a deep convolutional neural network)  Kovacs does not explicitly contemplate whether inverse reinforcement training algorithms could be applied.
	Motoru is an analogous prior art reference for training a machine learning model for use in AI conversations with humans. Motoru teaches that an art recognized alternative for deep learning models for such use is inverse reinforcement learning models, see [0051]. 
It would therefore have been obvious to one having ordinary skill in the art at the time of the invention that Kovacs could have also selected an inverse reinforcement learning model for the machine learning model used in his system because a selection from art-recognized equivalents would not have caused any unexpected results that would rise to the level of nonobviousness.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715